DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 12th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1-2, 7, 11, and 20 were amended, claim 21 was added and claim 19 was cancelled. Claims 1-18 and 20-21 are currently pending.
The disclosure was objected to because the drawings were missing. The drawings have been submitted. The objection has been overcome and is withdrawn.
 Claims 1-2 were objected to because of informalities. Claims 1-2 have been amended. The objections have been overcome and are withdrawn.
Claim 11 was rejected under 35 U.S.C. 112(b) as being indefinite. Claim 11 has been amended. The rejection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on July 12th, 2022, with respect to the amended features of claim 1 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-18 and 20-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on July 12th, 2022. In particular, the prior art fails to anticipate or render obvious the limitations including “increasing a temperature and/or reducing a surrounding pressure to a sufficiently high temperature and/or a sufficiently low pressure, respectively, such that the sacrificial layer attached to the plurality of plate portions is transformed into one or more gaseous compounds and the plurality of plate portions remain attached directly to the substrate” in combination with the rest of limitations recited in claim 1.
Claims 2-18 and 20-21 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828